Order entered September 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00173-CV

                  ROBERT J. PITRE AND JORDAN PITRE, Appellants

                                               V.

   JOHN T. SHARP, AS ATTORNEY IN FACT FOR THOMAS H. SHARP, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-05074

                                           ORDER
       We GRANT appellee’s September 9, 2015 unopposed second motion for extension of

time to file brief and ORDER the brief be filed no later than September 25, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE